Case 1:19-cv-00581-MJT-KFG Document 12 Filed 04/15/20 Page 1 of 2 PageID #: 52



                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

  JAMES MARK HERRIN                                §

  VS.                                              §               CIVIL ACTION NO. 1:19cv581

  A.E. COLE, ET AL.                                §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff James Mark Herrin, an inmate at the Jasper County Sheriff’s Office, proceeding

  pro se, brought this civil rights suit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

  Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

  The magistrate judge recommends this action be dismissed.

         The court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

  evidence. A copy of the report and recommendation was mailed to plaintiff at the address

  provided to the court. Plaintiff acknowledged receipt of the report and recommendation on

  January 7, 2020. No objections to the Report and Recommendation of United States Magistrate

  Judge have been filed.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

  correct and the report and recommendation of the magistrate judge is ADOPTED. A separate
Case 1:19-cv-00581-MJT-KFG Document 12 Filed 04/15/20 Page 2 of 2 PageID #: 53



  final judgment will be entered in this case in accordance with the magistrate judge’s

  recommendations.

                              SIGNED this 15th day of April, 2020.




                                                         ____________________________
                                                         Michael J. Truncale
                                                         United States District Judge




                                           2
